UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-50032 OAKRIDGE GLOBAL ENERGY SOLUTIONS, INC. (Exact name of Registrant as specified in its charter) Colorado 94-3431032 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3520 Dixie Highway NE Palm Bay, FL 32905 (Address of Principal Executive Offices) (321) 610-7959 (Registrant’s Telephone Number, including area code) Former Address of Principle Executive Offices 751 North Drive Melbourne, FL 32934 Indicate by check mark whether the Registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the issuer’s classes of common stock as of the close of business on September 30, 2015: Title of Each Class Number of Shares Class A common stock Table of Contents PART I –FINANCIAL INFORMATION PART I FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Unaudited Condensed Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 1 Unaudited Condensed Consolidated Statements of Operations for the Three and nine Months Ended September 30, 2015 and 2014 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Three and nine Months Ended September 30, 2015 and 2014 3 Notes to the Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 11 PART II – OTHER INFORMATION PART II OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 Table of Contents Oakridge Global Energy Solutions, Inc. Unaudited Condensed Consolidated Balance Sheets September 30, 2015 December 31, 2014 Assets Current assets Cash $ Inventory Investments Prepaid expenses - Subscription receivable Total current assets Fixed assets – net Deposits Related party investment Total assets $ Liabilities and Shareholders’ Deficit Accounts payable and accruals $ Due to related parties Related party convertible debt Total current liabilities Shareholders’ Deficit Preferred stock - $0.001 par value, 10,000,000 shares Authorized, none issued and outstanding Common Stock - $0.001 par value, 500,000,000 shares Authorized, 270,195,957 and 161,401,388 issued and outstanding at September 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Deferred stock-based compensation ) Accumulated other comprehensive income (loss) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ See Accompanying Notes to the Financial Statements.   1 Table of Contents Oakridge Global Energy Solutions, Inc. Unaudited Condensed Consolidated Statements of Operations For the Three Months Ended For theNine Months Ended Sept. 30 Sept. 30 Sept. 30 Sept. 30 Revenues $ $ $ Cost of sales ) -28,736 Gross profit Operating expenses: General and administrative Research and development Total operating expenses Operating income/(loss) Other income/(expenses): Interest and other income 4 4 Interest expense ) Total other income/(expenses) Net income/(loss) before tax ) Income tax benefit Net loss ) $ ) $ ) ) Other Comprehensive Income Foreign currency translation adjustment Total Comprehensive Income (Loss) ) $ ) $ ) Basic loss per share, basic and diluted $ ) $ ) $ ) $ ) Basic weighted shares outstanding, basic and diluted See Accompanying Notes to the Financial Statements. 2 Table of Contents Oakridge Global Energy Solutions, Inc. Unaudited Condensed Consolidated Statements of Cash Flows For the Nine Months Ended September 30 For the Nine Months Ended September 30 Cash flow from operating activities: Net income/(loss) $ ) ) Adjustment to reconcile net income/(loss) to net cash from operations: Depreciation and amortization Stock based compensation Stock options issued for services (Increase)/decrease in inventory ) ) (Increase)/decrease in long-term contract (Increase)/decrease in prepaid expenses ) (Increase)/decrease in security deposit ) (Increase)/decrease in other current assets Increase/(decrease) in accounts payable and accruals Net cash from operating activities ) ) Cash Flow from investing activities: Related party investment Purchase of fixed assets ) Purchase of investments 75 Net cash from investing activities ) Cash flow from financing activities: Proceeds from issuance of ordinary shares Proceeds from private placement Loan from related party Net cash from additional paid in capital Net cash from financing activities Effect of foreign exchange rate on cash Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Cash paid for taxes $
